Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,521,262. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-6 of U.S. Patent No. 10,521,262 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent 

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
Instant Applicant
U.S. Patent No. 10,521,262
Claim 1. A computer-implemented method comprising: identifying two or more memory locations, each of the two or more memory 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauvel (US Pub. 2004/0162954).
Regarding independent claims 1, 14 and 19, Chauvel discloses a computer-implemented method comprising: 
identifying two or more memory locations, each of the two or more memory locations corresponding to a different word in a memory; referencing, by a memory access request, the two or more memory locations ([0034] - [0036]: the compressor 154 includes multiple registers that hold one or more programmable values to translate a physical address into another compressed physical address. The programmable values preferably are under the control of the JVM 108 and comprise, or are otherwise indicative or representative of, the starting address of the non-compressed memory area containing the physical addresses to convert (SAPB), the end address of the non-compressed area (EAPB) or its overall size, the starting address of the compressed target display buffer 156 (SAPCB), the number of bits ("n") per element in the array in the application software and the number of bits ("m") per element in the display buffer or the ratio m/n. The address calculation resulting from reformatting the data typically will be equivalent to CPA=SAPCB+(SAPB-PA)*m/n. Other information such as the memory granularity access (e.g., 8 bits, 16 bits, 32 bits) may be included to manage unaligned write accesses. The compressor 154 facilitates the JVM 108 to efficiently access device memory mapped memories); 
sending the memory access request from one or more processors to a node, the memory access request comprising a single action pursuant to a memory protocol, wherein the node is configured for managing requests under the memory protocol; fetching, by the node, data content from each of the two or more memory locations; packaging, by the node, the data content from each of the two or more memory locations into a memory package; returning the memory package from the node to the one or more processors ([0021]: the system includes at least two processors 102 and AND Fig.4 and [0032]-[0037]: for a read transaction from buffer 156, the PA from the JSM 102 corresponding to the read address is converted by translation logic 159 to an appropriate CPA address so that the requested read data can be returned through the compressor 154 to the JSM 102. The compressor 154 also may convert the data itself between the formats corresponding to the application array 152 and the display buffer 156. The conversions of the target addresses and the data preferably are performed by the translation logic 159 using values (explained below) stored in the compressor's configuration registers 157); and 
initiating a transaction in a transactional memory environment, wherein the two or more memory locations are used in the transaction ([0027]: the compressor 154 also alters the address of the JSM's display transaction to comport with a valid address associated with the display buffer 156.).
Regarding claim 7, Chauvel teaches wherein the two or more memory locations are addresses in physical memory ([0036]).
Regarding claim 11, Chauvel teaches wherein the memory package is a single object that includes the data content from each of the two or more memory locations grouped together ([0034])-[0036]). 
Regarding claim 20. Chauvel teaches wherein the memory access request is an atomic prefetch request ([0035]-[0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel (US Pub. 2004/0162954) in view of Tashiro et al. (US Pub. 2009/0019262).
Regarding claim 2, Chauvel do not specifically teach wherein the node is of at least one type selected from the group consisting of:(a) one or more additional processors; (b) a memory controller; and (c) a cache controller.
Tashiro teaches wherein the node is of at least one type selected from the group consisting of:(a) one or more additional processors; (b) a memory controller; and (c) a cache controller ([0085]-[0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate processor micro-architecture, as taught by Tashiro into the reformat logic to translate between a virtual address and a compressed physical address of Chauvel in order to provide data caches and instruction caches for improved bi-directional communication. 
Regarding claim 12. Tashiro teaches wherein the two or more memory locations are accessed according to a transactional memory coherency scheme using shared resources required for the transaction (Fig.3 and [0085]-[0087]).
Regarding claim 13. Tashiro teaches wherein: the transaction includes a set of instructions that operate atomically on a data structure in the memory; and at least one instruction of the set of instructions includes the memory access request ([0085]-[0087]).
Regarding claim 18. Tashiro teaches wherein the fetching, packaging, and transmitting operations are performed in parallel ([0085]-[0087]).

Allowable Subject Matter
Claims 3-6, 8-10, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. 

/YONG J CHOE/Primary Examiner, Art Unit 2135